DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 3/19/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Allowance
Claims 21, 22, 26-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are the same as those set forth in the Notice of Allowance mailed 2/24/201.  Those reasons are reiterated here.
Additional prior art references deemed relevant are:
Shvachko et al. (“The Hadoop Distributed File System”, 2010) discloses the hadoop distributed file system and framework and discusses the inability of a data node to interact with other nodes having a different software version.
The combination of the prior art described also does not render the claims, as amended, obvious.  For at least these reasons, claims 21, 22, 26-31, and 33-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on Monday-Friday 9a-6p ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163